COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-06-452-CV

GRAHAM OAKS CARE CENTER, INC.,                                      APPELLANTS
NEW GRAHAM OAKS CARE CENTER, INC.,
AND GRAHAM OAKS CARE CENTER

                                             V.

ALLAGRA FARABEE AND EARLENE PRICE                                    APPELLEES
AS NEXT FRIEND OF ALLAGRA FARABEE

                                          ----------

            FROM THE 90TH DISTRICT COURT OF YOUNG COUNTY

                                          ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ----------

      We have considered the “Joint Motion To Dismiss Interlocutory Appeal.”

It is the court’s opinion that the motion should be granted; therefore, we

dismiss the appeal. See T EX. R. A PP. P. 42.1(a)(2), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for

which let execution issue. See T EX. R. A PP. P. 43.4.

                                                       PER CURIAM

PANEL: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.



      1
          … See T EX. R. A PP. P. 47.4.
DELIVERED: August 21, 2008